Title: From George Washington to Major General William Heath, 18 July 1779
From: Washington, George
To: Heath, William


        
          Dear Sir,
          Stoney Point [N.Y.] July 18th 1779
        
        I have received your favour of yesterday—From the information I have had, it is probable you will have joined General Howe before this reaches you—I have given him instructions which he was directed to communicate to you—But for fear of a miscarriage I shall repeat them. It was directed that one of the four brigades, which compose your two commands, should be stationed in the Gorge of the mountains and that the other three should proceed to possess the Highlands opposite to West Point on the East side, and this without delay. I am Sir Your most Obed. servant
        
          Go: Washington
        
      